Citation Nr: 1042998	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-27 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The Veteran served on active duty from July 1959 to July 1968.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  


FINDINGS OF FACT

1.  Hearing loss was not manifested during the Veteran's active 
duty service or for many years after separation from service, nor 
is hearing loss otherwise related to such service.

2.  Tinnitus was not manifested during the Veteran's active duty 
service or for many years after separation from service, nor is 
tinnitus otherwise related to such service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated during the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

In December 2005, January 2006, and March 2006, prior to the 
rating decision on appeal, the RO sent letters to the Veteran 
which advised him of the VCAA, including the types of evidence 
and/or information necessary to substantiate his claims and the 
relative duties upon himself and VA in developing his claims.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The March 2006 
letter advised him of the bases for assigning ratings and 
effective dates if service connection is granted.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

As to the duty to assist, VA has associated with the claims 
folder the Veteran's service treatment records and private 
medical records and the Veteran has been provided a VA 
audiological examination.  The Veteran has been provided a 
hearing before a Veterans Law Judge.  VA attempts to obtain 
records of a May 1995 private audiological examination report 
were unsuccessful.  In September 2006 the Veteran reported his 
own attempts to obtain the May 1995 records and reported that he 
had found out that these records were unavailable.  The Veteran 
has not asserted, and the record does not indicate, that there 
are any additional pertinent records obtainable.  The Veteran has 
been accorded ample opportunity to present evidence and argument 
in support of the appeal.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any injury 
or disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service in order for service connection to be granted.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that the regulation does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any disability, 
that a current hearing disability is the result of an injury or 
disease incurred in service, the determination of which depends 
on a review of all the evidence of record including that 
pertinent to service.  38 U.S.C.A. §§ 1110, 1131; C.F.R. §§ 
3.303, 3.304; Hensley, 5 Vet. App. at 159-60.

Initially the Board notes that there is no indication of any 
complaints of hearing loss or tinnitus during the Veteran's 
active duty service.  The Veteran's July 1968 discharge 
examination report shows that the Veteran had normal hearing 
bilaterally according to VA standards.  The right ear puretone 
thresholds were noted to be, 5, 5, 5, 5, and 5 decibels at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear 
puretone thresholds were noted to be 10, 5, 15, 10, and 5 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.

A September 1993 private audiometry report reveals that the 
Veteran did not meet the VA criteria for hearing loss in either 
ear at that time.  Evaluation of the right ear revealed puretone 
thresholds of 15, 15, 5, 10, and 20 decibels at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively.  Audiometric evaluation in 
the left ear revealed puretone thresholds of 15, 20, 20, 20, and 
30 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  

A June 2004 private audiometric record also reveals that the 
Veteran did not meet the VA criteria for hearing loss in either 
ear at that time.  Evaluation of the right ear revealed puretone 
thresholds of 20, 15, 10, 15, and 15 decibels at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively.  Audiometric evaluation in 
the left ear revealed puretone thresholds of 15, 15, 15, 15, and 
25 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  A July 2004 letter accompanying the June 2004 
audiometric report states that the hearing test revealed the 
Veteran's hearing to be within normal range through the speech 
frequencies but showed a hearing loss in the high pitch tones.

An August 2005 private audiometric chart does not specifically 
list the Veteran's auditory thresholds.  A review of the chart 
appears to indicate that for VA purposes the Veteran had normal 
hearing in the right ear, and hearing loss in the left ear.  

On VA audiometric examination in December 2006, evaluation of the 
right ear revealed puretone thresholds of 25, 15, 10, 20, and 20 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  
Audiometric evaluation in the left ear revealed puretone 
thresholds of 25, 20, 20, 25, and 45 decibels at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively.  Speech recognition ability 
was 94 percent in the right ear and 92 percent in the left ear.  
The Veteran reported hearing loss and tinnitus since service.  
The Veteran reported that after service he engaged in office work 
and that he did some recreational hunting.  The examiner stated 
that he had reviewed the Veteran's claims file and noted that the 
Veteran's discharge examination showed that the Veteran had 
hearing sensitivity well within normal limits at discharge from 
service.  He noted that there was no evidence of hearing damage 
while in service.  He indicated that based on the electronic 
hearing testing it was his opinion that the Veteran's current 
hearing loss and reported tinnitus were unlikely to have been 
caused by the Veteran's noise exposure while in service.

On his July 2007 substantive appeal the Veteran reported that he 
was a machine gunner for 24 months and that he was an ONTOS 
crewman for 39 months.  The Veteran stated that he was exposed to 
frequent acoustic trauma.  In July 2010 the Veteran testified 
that he was a commander of an ONTOS vehicle and that he was 
frequently exposed to the loud noise of the ONTOS firing shells.  
The Veteran asserted that he had bilateral hearing loss and 
tinnitus due to his in-service acoustic trauma.

Although the Veteran claims that he has had bilateral hearing 
loss and tinnitus since service, the fact remains that the 
records show that the Veteran did not have any hearing loss upon 
discharge from service and that he did not complain of tinnitus 
upon discharge from service or for more than 35 years after 
discharge from service.  The Veteran is certainly competent to 
state that he noticed he had had difficulty hearing over the 
years; however, he is not competent to state whether he had 
hearing disability for VA purposes during that time.  Further, 
the December 2006 VA examiner specifically found that the 
Veteran's hearing loss was unlikely to have been caused by his 
in-service noise exposure.  

Regarding the Veteran's tinnitus claim, the Board is not inclined 
to find the Veteran's statements that he has had tinnitus since 
service to be credible, especially when the evidence shows that 
the Veteran did not mention tinnitus for more than 35 years after 
discharge from service.  Specifically the Veteran did not mention 
tinnitus (or ringing or buzzing in the ears) when he was provided 
audiometric evaluations in July 1968, September 1993, June 2004 
and August 2005.  Again, the December 2006 VA examiner 
specifically opined that the Veteran's tinnitus was unlikely to 
have been caused by in-service noise exposure.  

The Board recognizes the Veteran currently has hearing loss and 
tinnitus, and does not dispute the Veteran's contentions 
regarding noise exposure during active duty service.  
Nevertheless, there is no indication of any complaints, 
diagnosis, or treatment of hearing loss or tinnitus until 2004, 
more than 35 years after discharge from active duty service.  
Evidence of a prolonged period without medical complaint and the 
amount of time that elapsed since military service can be 
considered as evidence against the claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the only competent 
medical evidence of record which addresses the etiology of the 
Veteran's current hearing loss and tinnitus disabilities also 
weighs against his claims.

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claims.  As the preponderance of the 
evidence is against these claims, the benefit-of-the-doubt 
doctrine is not applicable, and service connection for bilateral 
hearing loss and tinnitus must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss, is 
denied.

Entitlement to service connection for tinnitus, is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


